Citation Nr: 1449754	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-47 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral eye disability, to include astigmatism in both eyes, loss of sight in the left eye, tired eyes and watery vision. 

2.  Entitlement to an initial compensable rating for headaches.

3.  Entitlement to an effective date prior to November 17, 2008, for the grant of service connection for residuals of traumatic brain injury.  


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to August 1979.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

When this case was most recently before the Board in June 2013, the Board granted reopening of the claim for service connection for bilateral eye disability, denied entitlement to an earlier effective date for service connection for residuals of traumatic brain injury, and remanded the claim for an initial compensable rating for headaches and the reopened claim for service connection for bilateral eye disability for further development and adjudicative action.  

The Veteran appealed the Board's denial of the claim for an earlier effective date to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Memorandum Decision, the Court vacated the Board's June 2013 decision with respect to the earlier effective date claim and remanded the issue to the Board for further action consistent with the Memorandum Decision.  

The issue of entitlement to service connection for bilateral eye disability is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Throughout the period of the claim, the service-connected headaches were manifested by complaints of pain but not by prostrating attacks.  

2.  Service connection for residuals of traumatic brain injury was denied in unappealed rating decisions in January 1980 and February 1990. 

3.  A claim to reopen the claim for service connection for traumatic brain injury was not received prior to November 17, 2008. 

4.  The Veteran's claim for service connection for traumatic brain injury was reopened on the basis of new and material evidence, other than service department records, that was received more than one year after the February 1990 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.124a, Diagnostic Code 8100 (2013).

2.  The criteria for an effective date earlier than November 17, 2008, for service connection for residuals of traumatic brain injury are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice by letters mailed in December 2008 and May 2009, prior to the initial adjudication of the claims. 

As explained below, a determination of the proper effective date for the award of service connection is based on when the claim for the benefit was received and when entitlement arose.  The record reflects that all evidence pertinent to when the Veteran's entitlement arose is already of record, as is the documentation constituting the Veteran's claim to reopen the previously denied claim for service connection which led to the grant of service connection.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim for an earlier effective date; the Board is also unaware of any such evidence.  

With regard to the claim for a compensable rating for headaches, the Board notes that all available, existing evidence identified by the Veteran has been obtained.  In addition, the Veteran was provided an appropriate VA examination in September 2009.  The examiner reviewed the evidence of record.  He recorded the Veteran's subjective complaints and conducted a physical examination.  The examiner provided all information necessary for rating purposes.  The Veteran has not alleged and the record does not otherwise suggest that the disability has increased significantly in severity since that examination.

Neither the Veteran nor his representative has identified any outstanding, existing evidence pertinent to the headache claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation pertaining to the claim for an increase for the service connected headaches. 

Accordingly, the Board will address the merits of the Veteran's claims.

II.  Headaches  

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 3 8 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

For migraine disabilities a noncompensable rating is assigned for less frequent attacks than is required for a 10 percent rating, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average of once a month over the last several months, and a 50 percent rating is assigned for migraines with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In the April 2010 rating decision on appeal, the Veteran was granted service connection for headaches with a noncompensable rating, effective November 17, 2008.  In his November 2008 claim, the Veteran wrote that he had been experiencing mild to painful headaches.  

In June 2009, the Veteran wrote that he had painful headaches.  

At the time of a September 2009 headaches VA examination, the Veteran reported generalized headaches which consisted of throbbing pain with dizziness and sensitivity to light.  The Veteran informed the examiner that, when he had a headache, he had to stay in bed and was unable to do anything.  The headaches averaged up to six times per day, with each lasting three hours.  Additional symptoms reported were blurred vision and difficulty hearing.  He took 800 milligrams of Ibuprofen three times per day for the headaches and noticed some improvement in symptoms and a side effect of drowsiness.  The Veteran alleged that functional impairment included incapacitation during a headache.  The diagnosis was tension headaches.  

On VA examination for traumatic brain injury in November 2009, the Veteran reported very painful headaches, becoming dizzy, not being able to see.  He took Ibuprofen for treatment.  When headaches occurred, he was able to take care of some household chores but was unable to attend to tasks.  He was retired from the civil service and not working.  He reported having headaches four to five times per week, lasting five hours.  He did not experience sensitivity to light.  The Veteran was last employed in January 2004.  The head injury was productive of cluster headaches.  The examiner opined that the effect of the condition on employment was that the Veteran was not working.  The effect of the condition on activities of daily living was headaches, not prostrating.  

At the time of a December 2009 VA examination for traumatic brain injury, the Veteran reported that he experienced dizziness, headaches, tinnitus, insomnia and hypersensitivity to sound.  The Veteran reported that the symptoms did not interfere with his work or daily activity but the examiner opined they did in that when the Veteran had the symptoms, his anger increased and he had difficulty getting along with people.  

In May 2010, the Veteran reported that there was no sense going to a doctor for headaches when all the doctors do is give him pills for it.  

The VA clinical records associated with the claims file do not document the presence of prostrating headaches.  The records do not document that the Veteran has been prescribed with ibuprofen 800 milligrams to treatment headaches.  When the records reference the Veteran's chronic medical problems or active problems, the list does not include headaches.  Additionally, a VA clinical record dated in May 2008 reveals the Veteran denied headaches and weakness and a December 2010 VA clinical record includes the same annotation.  

The evidence of record which indicates the Veteran has prostrating headaches is limited to the Veteran's statements, to include those he provided to the VA examiners.  While the Veteran, as a lay person, is competent to provide evidence regarding symptomology he experiences, whether his assertions are credible is a determination the Board has to make.  In this case, the Board finds the credibility of the allegations of prostrating attacks is impeached by the inconsistencies in the record.  The Veteran has reported during VA examinations that he had headaches up to six times per day lasting three hours each and that he had headaches four to five times per week lasting five hours per headache and the headaches were prostrating.  However, the Veteran has also reported at the time of the December 2009 VA examination that the headaches along with other symptoms did not interfere with his work or activities of daily living.  It is not apparent why he would make this statement if, in fact, he experienced prostrating headaches multiple times per week for hours on end.  The Veteran alleged, at the time of the September 2009 VA examination that, during headaches, he was sensitive to light.  However, approximately two months later, the Veteran informed the examiner who conducted the November 2009 VA examination that he did not have light sensitivity.  It is not apparent to the Board why this significantly differing symptomology would be reported within two months of each other if, in fact, the Veteran was consistently experiencing light sensitivity.  

The VA clinical records do not document any evidence of the presence of prostrating headaches.  The records note no complaint of, diagnosis of or treatment for headaches.  The Board finds that, if the Veteran's headaches were as severe and as frequent as he has alleged, he would have informed some health care professional of this symptomology sometime during the period of the claim.  Headaches were not listed as being a chronic medical problem and no medication was prescribed despite the Veteran's allegations.  While the Veteran has stated that there was no use seeking treatment during a headache as all he was issued was medication, the Board finds it reasonable to assume that the Veteran would still report the symptomology to health care professionals at some time if the symptomology was prostrating as alleged.  He actually denied having a headache in May 2008 and December 2010.  The Board notes the May 2008 VA clinical record reveals this was the first time that the clinician had seen the Veteran and took a medical history.  The lack of any report of a headache is significant.  

There is evidence of record indicating that the Veteran does not experience characteristic prostrating headaches.  The examiner who conducted the November 2009 VA examination opined that the Veteran's headaches were not prostrating.  Moreover, none of the VA examiners has diagnosed migraine headaches.

Based on the Board's determination that the Veteran's self-reported history of headaches is not credible, the lack of pertinent evidence in the VA clinical records and the opinion included in the November 2009 VA examination that the Veteran's headaches were not prostrating, the Board concludes that the Veteran's headaches are not prostrating and he is, therefore, not entitled to a compensable rating under Diagnostic Code 8100 for any portion of the initial-rating period.

The Board also finds that a compensable rating is not warranted for the service-connected headaches under any other Diagnostic Code.  Diagnostic Code 8045 for evaluating traumatic brain injuries provides that any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, is separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  No other Diagnostic Code includes any evaluation of headaches.  

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the Veteran does not have migraine headaches and the Board has determined that his headaches are not prostrating.  His symptoms do not even meet the criteria for a noncompensable rating under Diagnostic Code 8100.  Higher ratings are available for greater symptomatology.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not warranted.

III.  Earlier Effective Date 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i). 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

The Court discussed the case law and regulations regarding the scope of a veteran's claim in Delisio v. Shinseki, 25 Vet. App. 45 (2011).  In relevant part, the Court stated:

A claim for VA benefits requires '(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.'  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits 'by referring to a body part or system that is disabled or by describing symptoms of the disability.'  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally 'is only competent to identify and explain the symptoms that he observes and experiences.'  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).

The Veteran contends he is entitled to an effective date prior to November 17, 2008, for the grant of entitlement to service connection for residuals of traumatic brain injury.

The Veteran was discharged from service in August 1979.  He first submitted a claim for service connection for head wounds that month.  In a January 1980 rating decision, the RO denied service connection for chronic residuals of head injury.  The Veteran did not appeal this decision and it became final.  See 38 U.S.C. § 4005 (1976) and 38 C.F.R. § 19.129 (1979). 

In January 1990, the Veteran reported during a VA examination that he had received a head concussion as a result of a bomb explosion during service.  In a February 1990 rating decision, the RO denied service connection for chronic residuals of head injury.  The Veteran was notified of this decision in March 1990, but did not appeal this decision and it became final.  See 38 U.S.C. § 4005 (1988) and 38 C.F.R. § 19.129 (1989). 

The Memorandum Decision referenced in the Introduction to this decision affirmed the Board's determination that the January 1980 rating decision and the February 1990 rating decision were final decisions.  

In November 2003, the Veteran submitted a statement wherein he claimed service connection "for hearing loss from head wound received in combat."

In June 2004, the Veteran submitted a statement wherein he wrote that he did not have new medical evidence on his hearing loss and that it "has been documented that [he] received a head concussion in September 1968 in Vietnam causing hearing loss and tinnitus."  He also wrote that he did not wish to have his claim reviewed by a VA Decision Review Officer.  Finally, he requested that his claim be put through the traditional appeals process and sent to the Board.  This statement was sent in response to a June 2004 communication from VA informing the Veteran that his written disagreement with an April 30,, 2004, rating decision was received.  

In September 2004, the Veteran completed a VA Form 9 for his tinnitus claim.  The document discussed the Veteran's tinnitus as well as hearing loss.  Additionally, he wrote that he received an "injury to the head (concussion) while in Vietnam and received a purple heart."  He also wrote that he received "head and other injuries in second bomb blast."   	

The Board finds that the November 2003, June 2004 and September 2004 statements do not constitute informal claims of entitlement to service connection for residuals of a head injury.  The statements were submitted in support of claims of entitlement to service connection for tinnitus and hearing loss and these were specifically identified as the benefits sought.  The Veteran referred to the body part or system that was disabled.  When read in the totality of the evidence, it is apparent to the Board that the Veteran was specifically claiming service connection for the tinnitus and the hearing loss.  His reference to the traumatic brain injury was to his perceived cause of the disorders.  It is not a claim for other residuals of the traumatic brain injury.   

A review of the evidence of record shows that there is no communication, formal or informal, that could be interpreted as a claim for service connection for traumatic brain injury that was received subsequent to the RO's February 1990 rating decision, and prior to November 17, 2008.

On November 17, 2008, the RO received the Veteran's claim for service connection for a head injury.  The Veteran underwent a VA examination to evaluate his traumatic brain injury in November 2009.  In pertinent part, the examiner noted a diagnosis of traumatic brain injury and opined that this diagnosis was related to a blast injury during the Veteran's active duty service.  Based on this evidence, which was received more than one year after the February 1990 rating decision, the RO granted service connection for residuals of traumatic brain injury, effective from November 17, 2008. 

Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for residuals of traumatic brain injury prior to November 17, 2008.  See 38 C.F.R. § 3.400(q)(1)(ii), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application). 

The Board therefore finds that the preponderance of the evidence is against the claim for an effective date prior to November 17, 2008, for service connection for residuals of traumatic brain injury. 

ORDER

Entitlement to an initial compensable evaluation for headaches is denied.  

Entitlement to an effective date prior to November 17, 2008, for the grant of service connection for residuals of traumatic brain injury is denied.  


REMAND

The Veteran is claiming entitlement to service connection for bilateral eye disability.  In May 2013, the Board remanded the issue to the originating agency for further development, to include affording the Veteran a VA examination to determine the nature and etiology of his eye disorders.  The remand instructions specifically directed that the VA examiner should determine whether it is at least as likely as not that "any eye disability, to include astigmatism in both eyes, loss of sight in the left eye, tired eyes and watery vision, present during the period of the claim" was caused or aggravated by the Veteran's service-connected traumatic brain injury.  

A VA examination was conducted in July 2013.  Unfortunately, the Board finds that the examination report is not sufficiently responsive the Board's remand directions.  The examiner diagnosed left eye optic atrophy and found that it was less likely than not due to or aggravated by the traumatic brain injury.  Significantly, the examiner did not provide an etiology opinion with regard to other eye problems present, including astigmatism, tired eyes and watery vision.  The Board further notes the examiner diagnosed open angle glaucoma in the left eye and a question of this in the right eye.  The failure to provide opinions as to the etiology of these disorders necessitates a remand to obtain the required opinions.  

Compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  

2.  Then, all pertinent evidence of record should be provided to the examiner who conducted the July 2013 VA eye examination.  

The examiner should be requested to prepare an addendum stating an opinion with respect to each eye disorder present during the period of the claim, other than left optic atrophy, as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's traumatic brain injury or the residuals thereof.   

A complete rationale should be provided for all opinions expressed.  If any opinion cannot be provided without resort to speculation, the examiner should explain why.

If the examiner who conducted the July 2013 VA examination is not available, all pertinent evidence of record should be provided to and reviewed by another appropriately qualified health care professional who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC should also undertake any other indicated development.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


